Citation Nr: 1104171	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1967. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  


FINDING OF FACT

The Veteran's PTSD is causally or etiologically related to 
service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, in this decision, the Board grants service connection 
for PTSD and this award represents a complete grant of the 
benefit sought on appeal.  Thus, any deficiency in VA's 
compliance with its "duty to notify" and "duty to assist" 
obligations is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.  

The Veteran contends that he has PTSD as a result of incidents 
that occurred during military service in Vietnam.  See October 
2007 substantive appeal and the Veteran's statements dated in 
August 2005, July 2006, and October 2007.  Specifically, the 
Veteran has reported that, while in transit to Vietnam, word was 
received that the enemy had set mines and booby traps in the 
harbor where the ship he was on was to dock, which frightened 
him.  Additionally, the Veteran has reported that, upon arriving 
at the base in Chu Chi, enemy gunfire was received, which 
resulted in numerous injuries and casualties.  In this regard, 
the Veteran has stated that, while taking cover, he heard injured 
soldiers calling out for medical help and saw several soldiers 
that had been injured or killed.  

The Veteran also reported seeing helicopters drop off body bags 
on a daily basis, noting that, due to heavy gunfire, the bags had 
to be pushed out of the helicopters as the neared the ground.  
Additionally, the Veteran has reported that, while serving in 
Vietnam, his unit was subject to daily mortar attacks, especially 
at night.  Similarly, the Veteran has indicated that, while 
performing night patrol, he heard gunfire all around him and 
feared for his life.  Moreover, the Veteran has stated that 
during some of the Napalm drops around the camp, fellow U.S. 
soldiers were accidentally hit, and he could still recall hearing 
the screams of these burned soldiers as they were brought back to 
camp for treatment.  Finally, the Veteran has reported that 
several of his friends and comrades were killed at the same time 
that he was serving in Vietnam.  

A review of the record confirms that the Veteran served in the 
Republic of Vietnam from September 1965 to February 1967, and the 
Veteran's DD-214 reveals that his military occupational specialty 
(MOS) was as a military policeman.  Moreover, the Board notes 
that, in a March 2009 Memorandum, the RO concluded that, based on 
a February 2007 CURR response, the Veteran's reported stressor of 
an attack on the Chu Chi compound could be conceded. 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD a Veteran 
must provide medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Moreover, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the evidence of 
record indicates that the Veteran feared for his life after 
witness numerous men in his unit get killed or injured during 
hostile military activity in Vietnam, being under rocket and 
mortar fire from the enemy, learning of friends and acquaintances 
that had died while he was still serving in Vietnam, and seeing 
body bags deposited at his camp.  As such, the amended 38 C.F.R. 
§ 3.304(f)(3) apply to this case.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of evidence of 
treatment for a psychiatric disorder.  However, these records 
show that, at the time of his pre-induction examination in 
November 1964, the Veteran denied having a history of depression 
and was found to be psychiatrically normal.  

Post-service, in January 2005, the Veteran underwent a 
neuropsychological evaluation under the care of Dr. Daniel L. 
Koch.  At that time, the Veteran reported that, since the 
beginning of the war in Iraq, he had experienced flashbacks and 
nightmares regarding his war experiences, including flashbacks 
from seeing body bags dropped from helicopters and being under 
mortar and gunfire attack.  After reviewing the Veteran's history 
and discussing the results of his diagnostic testing, Dr. Koch 
diagnosed the Veteran with PTSD, a chronic depressive disorder, 
and dementia due to multiple etiologies.  

Thereafter, during VA treatment in February 2006, the Veteran had 
a positive PTSD screen and was noted to have a history of 
depression.  The following month, the Veteran sought VA 
psychiatric treatment, at which time he underwent a Mental Health 
Center intake assessment.  At his intake evaluation, the Veteran 
reported that he had served as a military policeman for a year in 
Vietnam, and that most of his time there was spent in Chu Chi.  
The Veteran also reported that he was involved in a firefight in 
Chu Chi were several people were killed and/or wounded, and that 
he recalled vivid events from that day.  Moreover, the Veteran 
reported that, while in Vietnam, mortars and guns were constantly 
launched at his camp and body bags were deposited by helicopters.  
Additionally, the Veteran indicated that, due his flashbacks and 
nightmares regarding these events, he was having difficulty 
sleeping, problems with his wife, and had started drinking 
excessively.  After examining the Veteran and discussing his 
pertinent history, the doctor diagnosed the Veteran with chronic 
PTSD and depression (not otherwise specified), noting that the 
Veteran's psychosocial and environmental stressor was his 
military combat.  

The Veteran's subsequent VA treatment records reflect that he has 
since continued to receive fairly consistent VA treatment for 
chronic PTSD and depression, including participation in PTSD 
group therapy since November 2006.  Significantly, during 
individual therapy in April 2006, June 2006, August 2006, 
December 2006, June 2007, September 2007, and November 2007, the 
Veteran's treating psychiatrists diagnosed him with PTSD.  
Additionally, in July 2006, based on the results of a Diagnostic 
Summary and Psychosocial History, the Veteran was diagnosed with 
PTSD and alcohol dependence.  

Finally, in November 2008, the Veteran was afforded a VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that he had reviewed the Veteran's 
claims file.  At the time of his examination, the Veteran 
reported that, during his service in Vietnam, he witnessed 
firefights in which several people were shot, including a 
firefight on his first day in Vietnam; nightly mortar attacks on 
his camp; and body bags being deposited at his camp.  The 
examiner also noted the Veteran's report that, prior to service, 
he had a good life, noting that his parents had remained married, 
he had five siblings, he was involved in sports, he had friends, 
he was not abused, and he had no history of mental health 
problems.  Based on his examination of the Veteran and review of 
his pertinent history, the examiner diagnosed the Veteran with a 
dysthymic disorder, an anxiety disorder, and alcohol dependence.   
The examiner then went on to report that he had not diagnosed the 
Veteran with PTSD because the results of objective testing did 
not conform to the DSM-IV guidelines for PTSD.  Finally, the 
examiner provided the opinion that the Veteran's dysthymic 
disorder and anxiety disorder likely existed prior to military 
service, at which time these conditions were likely mild in 
severity, and were aggravated to moderate levels by his combat 
experience during service.  

As noted above, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the evidence of record, the Board finds 
that the Veteran has PTSD and that this disability is related to 
his experiences during service.  In making this determination, 
the Board notes that the Veteran is competent to report that he 
saw other men his unit get injured and killed during an enemy 
attack on his first day in Vietnam, that his camp was under 
frequent mortar and rocket fire, that he frequently saw body bags 
being deposited at his camp, and that he experienced feelings of 
fear that he too would be killed while doing night patrol and 
being under attack.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005) (holding that a Veteran is competent to report what 
occurred during service because he is competent to testify as to 
factual matters of which he has first-hand knowledge); Layno v. 
Brown, 6 Vet. App. 465 (1994) (holding that competent testimony 
is limited to that which the witness has actually observed and is 
within the realm of his personal knowledge); Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that his unit was under frequent attack 
while stationed at Chu Chi and that he saw fellow soldiers get 
injured and killed in Vietnam.  The Veteran's records are 
internally consistent, as evidenced by his private and VA 
treatment records, his statements, the November 2008 VA 
examination report, and his testimony at the October 2010 Board 
hearing.  Further, the Board finds that it is facially plausible 
that the Veteran saw several men in his unit get killed and/or 
injured during gunfire and mortar attacks while he was stationed 
at Chu Chi, and that witnessing such experiences resulted in his 
subsequent treatment for feelings of depression following 
separation from service.  In this regard, the Board notes that 
the Veteran's statements regarding the occurrence of his in-
service stressors are consistent with the circumstances of his 
service as evidenced by the record, and there is no clear and 
convincing evidence to the contrary.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  
Moreover, the Board again notes that, in a March 2009 Memorandum, 
the RO conceded that the Veteran's reported stressor of an attack 
on the Chu Chi compound could be conceded.  As such, the Board 
finds that the Veteran's statements are credible and probative, 
and add weight to the overall claim.  See Struck v. Brown, 9 Vet. 
App. 145, 155-156 (1996).  

Additionally, the Board finds it significant that, after taking a 
complete history from the Veteran regarding his military 
experiences, as outlined above, the March 2006 VA doctor 
diagnosed the Veteran with PTSD, specifically noting combat as 
his stressor.  Similarly, after discussing the Veteran's military 
history and conducting diagnostic testing, the Veteran's private 
psychiatrist, Dr. Koch, diagnosed the Veteran with PTSD.  In this 
regard, the Board notes that the only stressful experiences 
described to both Dr. Koch and the March 2006 VA doctor at the 
time that he was diagnosed with PTSD were his combat experiences, 
and as such, these diagnoses appear to be based on such combat 
experience.  Moreover, the Board notes that, following his March 
2006 intake evaluation, three different VA psychiatrists have 
consistently diagnosed the Veteran with PTSD.  

The Board acknowledges the November 2008 VA examiner's opinion 
that the Veteran did not meet the DSM-IV criteria for PTSD, but 
instead had a dysthymic disorder and a depressive disorder, which 
pre-existed service and were aggravated during service.  
Significantly, however, in rendering this opinion, the examiner 
appears to have relied on an inaccurate factual history.  In this 
regard, the Board points out that, contrary to the examiner's 
report that the Veteran had mild dysthymia and depression when he 
entered military service, the Veteran's service treatment records 
instead show that, at the time of his entrance examination in 
November 1964, the Veteran denied having a history of depression 
and was found to be psychiatrically normal.  Moreover, insofar as 
the examiner himself noted that the Veteran had a good childhood 
and had no history of mental health problems prior to service, 
his opinion appears to be internally inconsistent.  As such, the 
Board finds the November 2008 opinion to be of little probative 
value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) 
(citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. 
Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not 
bound to accept medical opinions that are based upon an 
inaccurate factual background); see also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence). 

As noted above, when, after consideration of all the evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail.").  In this case, because the Veteran has been 
diagnosed with PTSD related to his claimed in-service stressors, 
the occurrence of which has been conceded, the Board concludes 
that the preponderance of the evidence supports the grant of 
service connection for PTSD.  Thus, following a full review of 
the record, and applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102.  Therefore, the Veteran's claim for service connection 
for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


